April 11, 2008


Mr. David M. Curl
Assistant Criminal District Attorney
401 West Belknap St., Justice Center
Fort Worth, TX 76196-0201
Mr. Michael Shawn Matlock
The Matlock Law Firm
307 West 7th Street, Suite 1800
Fort Worth, TX 76102

RE:   Case Number:  06-0005
      Court of Appeals Number:  02-04-00029-CV
      Trial Court Number:  323-75999J-03

Style:      IN THE MATTER OF H.V.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stephanie      |
|   |Robinson           |